FILED
                             NOT FOR PUBLICATION                             APR 10 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SURINDER SINGH,                                   No. 12-74149

               Petitioner,                        Agency No. A089-302-602

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Surinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We

review for abuse of discretion the agency’s denial of humanitarian asylum.

Belayneh v. INS, 213 F.3d 488, 491 (9th Cir. 2000). We deny the petition for

review.

      Substantial evidence supports the agency’s determination that, even if Singh

established past persecution by Punjab police, his presumption of a well-founded

fear of future persecution was rebutted by evidence that he could safely and

reasonably relocate elsewhere in India. See 8 C.F.R. § 1208.13(b)(1)(i)(B); see

also Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 999-1000 (9th Cir. 2003)

(noting that BIA has expertise to construe country reports). Contrary to Singh’s

contentions, the agency provided an individualized analysis of Singh’s claim and

the country conditions evidence in the record in determining that he could safely

and reasonably relocate. See Melkonian v. Ashcroft, 320 F.3d 1061, 1069 (9th Cir.

2003) (presumption of a well-founded fear can be rebutted by showing that under

all the circumstances the applicant could reasonably be expected to relocate).

Furthermore, the agency did not abuse its discretion in determining that the past

persecution Singh suffered was not severe enough to qualify for a grant of




                                          2                                      12-74149
humanitarian asylum. See Belayneh, 213 F.3d at 491. Accordingly, Singh’s

asylum claim fails.

      Because Singh has not established eligibility for asylum, he necessarily

cannot meet the more stringent standard for withholding of removal. See Zehatye,

453 F.3d at 1190.

      Substantial evidence also supports the agency’s denial of CAT relief because

Singh failed to establish that it is more likely than not he will be tortured by or with

the consent or acquiescence of a government official if he returns to India. See

Hasan v. Ashcroft, 380 F.3d 1114, 1122-23 (9th Cir. 2004).

      Finally, we reject Singh’s contention that the agency failed to adequately

consider his evidence. See Larita-Martinez v. INS, 220 F.3d 1092, 1096 (9th Cir.

2000) (petitioner must overcome the presumption that the agency considered all

the evidence).

      PETITION FOR REVIEW DENIED.




                                           3                                     12-74149